bo

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 1of9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
ROBERT WALTERS, an individual, and No.: 2:19-cv-00191-RSL
TERRY THORP, an individual,
STIPULATED PROTECTIVE ORDER
Plaintiffs,

VS.

SUPERIOR TANK LINES NORTHWEST
DIVISION, LLC, a foreign limited liability
company,

)
)
)
)
)
)
)
)
)
)
)
)

Defendant.

 

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or private
information for which special protection may be warranted. Accordingly, the parties hereby stipulate
to and petition the court to enter the following Stipulated Protective Order. The parties acknowledge
that this agreement is consistent with LCR 26(c). It does not confer blanket protection on all
disclosures or responses to discovery, the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment under the
applicable legal principles, and it does not presumptively entitle parties to file confidential
information under seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged:

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 1 101 Yesler Way, Suite 603
Seattle, WA 98104

Case No. 2:19-cv-00191-RSL (206) 652 8670

 
SD

oOo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 2 of 9

e Plaintiffs’ financial information, including tax returns; and

e Plaintiffs’ medical information, including records of health care providers.
3. SCOPE

The protections conferred by this agreement cover not only confidential material (as

defined above), but also (1) any information copied or extracted from confidential material;
(2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
testimony, conversations, or presentations by parties or their counsel that might reveal
confidential material. However, the protections conferred by this agreement do not cover
information that is in the public domain or becomes part of the public domain through trial or

otherwise.

4, ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 

4.1 Basic Principles. A receiving party may use confidential material that is disclosed or
produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement. Confidential
material must be stored and maintained by a receiving party at a location and in a secure manner
that ensures that access is limited to the persons authorized under this agreement.

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees of counsel
to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the receiving
party to whom disclosure is reasonably necessary for this litigation, unless the parties agree that a

particular document or material produced is for Attorney’s Eyes Only and is so designated;

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 2 101 Yesler Way, Suite 603

Seattle, WA 98104
Case No. 2:19-cv-00191-RSL (206) 652 8670

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 3 of 9

(c) experts and consultants to whom disclosure is reasonably necessary for this litigation
and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is reasonably
necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a custodian or
other person who otherwise possessed or knew the information; and

(h) any mediator or other person jointly enlisted by the parties to negotiate settlement
discussion.

4.3 Filing Confidential Material. Before filing confidential material or discussing or

 

referencing such material in court filings, the filing party shall confer with the designating party,
in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted. During the meet and confer process, the
designating party must identify the basis for sealing the specific confidential information at issue,
and the filing party shall include this basis in its motion to seal, along with any objection to
sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

followed and the standards that will be applied when a party seeks permission from the court to

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 3 101 Yesler Way, Suite 603
Seattle, WA 98104

Case No. 2:19-cv-00191-RSL (206) 652 8670

 
ao nN aN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 4 of 9

file material under seal. A party who seeks to maintain the confidentiality of its information must
satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
in accordance with the strong presumption of public access to the Court’s files.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party or
non-party that designates information or items for protection under this agreement must take care
to limit any such designation to specific material that qualifies under the appropriate standards.
The designating party must designate for protection only those parts of material, documents,
items, or oral or written communications that qualify, so that other portions of the material,
documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose. (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this agreement

 

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
disclosure or discovery material that qualifies for protection under this agreement must be clearly
so designated before or when the material is disclosed or produced.

' (a) Information in documentary form: (e.g., paper or electronic documents and deposition
exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the

designating party must affix the word “CONFIDENTIAL” to each page that contains

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 4 101 Yesler Way, Suite 603

Seattle, WA 98104
Case No. 2:19-cv-00191-RSL (206) 652 8670

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 5 of 9

confidential material. If only a portion or portions of the material on a page qualifies for
protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimony given in deposition or in other pretrial proceedings: the parties and any
participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference.

(c) Other tangible items: the producing party must affix in a prominent place on the
exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 5 101 Yesler Way, Suite 603

Seattle, WA 98104
Case No. 2:19-cv-00191-RSL (206) 652 8670

 
eo f*O& NN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 6 of 9

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding
confidential designations. or for a protective order must include a certification, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action. The
certification must list the date, manner, and participants to the conference. A good faith effort to
confer requires a face-to-face meeting or a telephone conference.

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (c.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to
maintain the material in question as confidential until the court rules on the challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
party must:

(a) promptly notify the designating party in writing and include a copy of the subpoena or
court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in the
other litigation that some or all of the material covered by the subpoena or order is subject to this
agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the

designating party whose confidential material may be affected.

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 6 101 Yesler Way, Suite 603

Seattle, WA 98104
Case No, 2:19-cv-00191-RSL (206) 652 8670

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 7 of 9

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this agreement, and (d) request that such person or persons execute the “Acknowledgment and
Agreement to Be Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in-an e-discovery
order or agreement that provides for production without prior privilege review. The parties agree
to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

work product, even if such materials contain confidential material.

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 7 101 Yesler Way, Suite 603

Seattle, WA 98104
Case No. 2:19-cv-00191-RSL (206) 652 8670

 
A & Ww WN

“SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 8 of 9

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

 

 

 

DATED: 6/14/2019 s/ Peter Montine
Attorney for Plaintiffs

DATED: 6/13/2019 s/ Alexandra Shulman
Attorney for Defendant

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal
or state proceeding, constitute a waiver by the producing party of any privilege applicable to
those documents, including the attorney-client privilege, attorney work-product protection, or

any other privilege or protection recognized by law.

DATED: Cane | 7 20\4

 

Honorable Robert S. Lasnik
United States District Court Judge

STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 8 101 Yesler Way, Suite 603

Seattle, WA 98104
Case No. 2:19-cv-00191-RSL (206) 652 8670

 
ao nN DN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00191-RSL Document 26 Filed 06/14/19 Page 9 of 9

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of

 

[print or type full address], declare under penalty of|

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in the
case of [insert formal name of the case and the number and initials assigned
to it by the court]. I agree to comply with and to be bound by all the terms of this Stipulated
Protective Order and I understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
in any manner any information or item that is subject to this Stipulated Protective Order to any
person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

 

Signature:
STIPULATED PROTECTIVE ORDER ROCKE | LAW Group, PLLC
Page 9 101 Yesler Way, Suite 603

Seattle, WA 98104
Case No. 2:19-cv-00191-RSL (206) 652 8670

 
